DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/22 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doan (US Patent 7515971) in view of Shuros et al. (PG Pub. 2014/0067036).
Regarding Claim 13, Doan discloses a medical device delivery system comprising:
a sheath (see catheter 400; Fig. 4A); 
a steerable element (see mechanism 403) configured to steer the sheath (see col. 11, lines 54-59);
a flexible needle (see needle 440; Fig. 4C) at least partially disposable in a lumen of the sheath and configured to flex with the sheath (see col. 12, lines 18-20) when disposed in the lumen of the sheath and the fixation sheath is steered by the steerable element; and
a guide wire at least partially disposable in the lumen of the sheath (see col. 10, lines 18-19). Doan does not disclose that the sheath comprises a fixation element attachable to a right-atrial endocardium, but does disclose a lead that comprises a fixation element (see mounting mechanism 315/510 in Fig. 3/5 or head portion 475 in Fig. 4) attachable to a right-atrial endocardium in the triangle of Koch region in the right atrium of a patient’s heart. Shuros discloses a similar lead delivery system having a fixation sheath (see inner guide catheter 50) comprising a fixation element (see fixation element 16) attachable to a right-atrial endocardium in the triangle of Koch region in the right atrium of a patient’s heart (see Fig. 7 and 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a fixation element on the fixation sheath because Shuros teaches that the fixation element helps to contact the tissue before the lead/device is advanced through the fixation sheath, thereby providing bracing support (see par. 80 and 84). The examiner considers the fixation element is capable of being attached to a right atrial endocardium in the triangle of Koch region because the His bundle is part of the triangle of Koch (see par. 57 and https://www.charthealthcareacademy.com/post/the-legendary-triangle-of-koch) and because the Applicant’s specification does not disclose any specific structure for performing the intended use [emphasis added]. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
Regarding Claim 14, Shuros further elaborates that the fixation element comprises a helical attachment element (see par. 80) and the fixation sheath is freely rotatable relative to the steerable element (see par. 15).
Regarding Claim 15, Doan discloses wherein the guide wire is at least partially disposable in a lumen of the flexible needle (see lumen 443; Fig. 4C and col. 12, lines 11-13). 
Regarding Claim 16, Doan discloses a dilator (see dilator 420; Fig. 4B) at least partially disposable in the lumen of the fixation sheath (see col. 11, lines 46-47), wherein the flexible needle is disposed at least partially in a lumen of the dilator (see col. 12, lines 18-20).
Regarding Claim 17, Doan discloses wherein the flexible needle is freely translatable in a longitudinal direction relative to the fixation sheath (see col. 19, lines 54-57).
Regarding Claims 18-19, Doan discloses an implantable medical device (see lead 470; Fig. 4D) configured to run over or along the guide wire for implantation in the right-atrial endocardium in the triangle of Koch region in the right atrium of the patient’s heart (see col. 19, lines 62-65).
Regarding Claim 20, Shuros discloses wherein the implantable medical device comprises the left-ventricular electrode implantable from the triangle of Koch region of the right atrium through the right-atrial endocardium and central fibrous body and configured to deliver cardiac therapy to or sense electrical activity of the left ventricle in the basal and/or septal region of the left ventricular myocardium of a patient’s heart (see par. 57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to pace or sense in the left ventricle because Shuros teaches stimulation of the triangle of Koch region results in depolarization signals in the left and right ventricles (see par. 48). In other words, it would be a reasonable way to ensure proper conduction (see par. 49).
Regarding Claim 21, Shuros discloses wherein the implantable medical device comprises the right-atrial electrode configured to deliver cardiac therapy to or sense electrical activity of the right atrium of the patient’s heart (see par. 57 and 67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to deliver therapy or sense electrical activity from the right atrium because Shuros teaches it helps determine proper placement of the device on the target tissue (see par. 95).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792